  Case 18-01469         Doc 46     Filed 12/04/18 Entered 12/04/18 13:23:10              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 18-01469
         NICOL R. BENFORD

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 01/18/2018.

         2) The plan was confirmed on NA .

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was dismissed on 09/24/2018.

         6) Number of months from filing to last payment: 2.

         7) Number of months case was pending: 11.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 18-01469        Doc 46      Filed 12/04/18 Entered 12/04/18 13:23:10                  Desc Main
                                     Document Page 2 of 4



Receipts:

        Total paid by or on behalf of the debtor                $350.00
        Less amount refunded to debtor                            $0.00

NET RECEIPTS:                                                                                    $350.00


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                               $333.20
    Court Costs                                                           $0.00
    Trustee Expenses & Compensation                                      $16.80
    Other                                                                 $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                $350.00

Attorney fees paid and disclosed by debtor:                $200.00


Scheduled Creditors:
Creditor                                     Claim         Claim          Claim       Principal      Int.
Name                               Class   Scheduled      Asserted       Allowed        Paid         Paid
ACE CASH EXPRESS               Unsecured         300.00           NA            NA            0.00       0.00
ADVANCE AMERICA CASH ADVANC Unsecured               NA         324.65        324.65           0.00       0.00
America's Fi                   Unsecured         905.00           NA            NA            0.00       0.00
AMERICASH LOANS LLC            Unsecured         300.00        832.92        832.92           0.00       0.00
AT&T SERVICES INC              Unsecured         900.00           NA            NA            0.00       0.00
CHECK SYSTEMS                  Unsecured         200.00           NA            NA            0.00       0.00
CITY OF CHICAGO DEPT OF REVENU Unsecured         900.00        694.00        694.00           0.00       0.00
CITY OF CHICAGO HEIGHTS        Unsecured         200.00           NA            NA            0.00       0.00
CITY OF HARVEY                 Unsecured         600.00           NA            NA            0.00       0.00
CMK INVESTMENTS INC            Unsecured         500.00           NA            NA            0.00       0.00
COMCAST                        Unsecured         584.00           NA            NA            0.00       0.00
COMMONWEALTH EDISON            Unsecured      9,000.00       4,446.66      4,446.66           0.00       0.00
COOK COUNTY DEPARTMENT OF RE Unsecured            50.00           NA            NA            0.00       0.00
CREDITBOX.COM                  Unsecured            NA         671.50        671.50           0.00       0.00
EXPRESS CASH MART              Unsecured         500.00           NA            NA            0.00       0.00
FIFTH THIRD BANK               Unsecured         665.00           NA            NA            0.00       0.00
HONOR FINANCE                  Unsecured      9,000.00            NA            NA            0.00       0.00
IL DEPT OF EMPL0YMENT SECURITY Unsecured            NA     13,723.97      14,073.97           0.00       0.00
IL DEPT OF EMPLOYMENT SECURITY Unsecured     57,363.00       1,425.00      1,425.00           0.00       0.00
INTERNAL REVENUE SERVICE       Priority       8,000.00       5,994.58      5,994.58           0.00       0.00
INTERNAL REVENUE SERVICE       Unsecured            NA       5,753.62      5,753.62           0.00       0.00
JEFFERSON CAPITAL SYSTEMS LLC Unsecured          501.00        487.00        487.00           0.00       0.00
JEFFERSON CAPITAL SYSTEMS LLC Unsecured          283.00        499.22        499.22           0.00       0.00
MACK INDUSTRIES LLC            Unsecured      7,125.00            NA            NA            0.00       0.00
MB FINANCIAL BANK NATIONAL ASS Unsecured         900.00           NA            NA            0.00       0.00
MCSI/RMI                       Unsecured         250.00           NA            NA            0.00       0.00
MUNICIPAL COLLECTIONS OF AMER Unsecured             NA         250.00        250.00           0.00       0.00
MUNICIPAL COLLECTIONS OF AMER Unsecured             NA         337.50        337.50           0.00       0.00
MUNICIPAL COLLECTIONS OF AMER Unsecured          200.00        270.00        270.00           0.00       0.00
NAVY FEDERAL CREDIT UNION      Unsecured            NA         842.58        842.58           0.00       0.00
NICOR GAS                      Unsecured            NA       1,814.85      1,814.85           0.00       0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 18-01469       Doc 46        Filed 12/04/18 Entered 12/04/18 13:23:10                     Desc Main
                                      Document Page 3 of 4



Scheduled Creditors:
Creditor                                       Claim           Claim         Claim        Principal       Int.
Name                                 Class   Scheduled        Asserted      Allowed         Paid          Paid
PRA RECEIVABLES MGMT             Unsecured         813.00          818.32        818.32           0.00        0.00
RADIOLOGY IMAGING CONSULT        Unsecured          95.00             NA            NA            0.00        0.00
RIVERWOOD APARTMENT HOMES        Unsecured      2,000.00              NA            NA            0.00        0.00
SANTANDER CONSUMER USA           Unsecured      2,000.00              NA            NA            0.00        0.00
SANTANDER CONSUMER USA           Secured       10,000.00       14,456.35     14,456.35            0.00        0.00
SPEEDY CASH                      Unsecured         200.00          995.18        995.18           0.00        0.00
ST IL TOLLWAY AUTHORITY          Unsecured      3,500.00              NA            NA            0.00        0.00
ST IL TOLLWAY AUTHORITY          Unsecured      1,431.00              NA            NA            0.00        0.00
SULLIVAN URGENT AID CENTERS LT   Unsecured         809.00          809.00        809.00           0.00        0.00
SWERBS FINANCIAL& MOTORS         Unsecured      5,500.00              NA            NA            0.00        0.00
TCF BANK                         Unsecured         300.00             NA            NA            0.00        0.00
TELECHECK SERVICES               Unsecured         100.00             NA            NA            0.00        0.00
US DEPT OF ED/GLELSI             Unsecured     14,000.00              NA            NA            0.00        0.00
US DEPT OF EDUCATION             Unsecured     10,242.00       13,440.16     13,440.16            0.00        0.00
VILLAGE OF MATTESON              Unsecured         100.00             NA            NA            0.00        0.00
VILLAGE OF OLYMPIA FIELDS        Unsecured         200.00             NA            NA            0.00        0.00
VILLAGE OF SOUTH HOLLAND         Unsecured      1,000.00              NA            NA            0.00        0.00
VILLAGE OF THORNTON              Unsecured         500.00             NA            NA            0.00        0.00
VINCES TOWING                    Unsecured      2,500.00              NA            NA            0.00        0.00


Summary of Disbursements to Creditors:
                                                               Claim            Principal                Interest
                                                             Allowed                Paid                    Paid
Secured Payments:
      Mortgage Ongoing                                       $0.00                   $0.00                $0.00
      Mortgage Arrearage                                     $0.00                   $0.00                $0.00
      Debt Secured by Vehicle                           $14,456.35                   $0.00                $0.00
      All Other Secured                                      $0.00                   $0.00                $0.00
TOTAL SECURED:                                          $14,456.35                   $0.00                $0.00

Priority Unsecured Payments:
       Domestic Support Arrearage                               $0.00                $0.00                $0.00
       Domestic Support Ongoing                                 $0.00                $0.00                $0.00
       All Other Priority                                   $5,994.58                $0.00                $0.00
TOTAL PRIORITY:                                             $5,994.58                $0.00                $0.00

GENERAL UNSECURED PAYMENTS:                             $48,786.13                   $0.00                $0.00


Disbursements:

       Expenses of Administration                                   $350.00
       Disbursements to Creditors                                     $0.00

TOTAL DISBURSEMENTS :                                                                               $350.00


UST Form 101-13-FR-S (09/01/2009)
  Case 18-01469         Doc 46      Filed 12/04/18 Entered 12/04/18 13:23:10                Desc Main
                                       Document Page 4 of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 12/04/2018                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
